FILED
ASHEVILLE, N.C.

SEP 24 2019
UNITED STATES DISTRICT COURT U.S. DISTRICT couRT
WESTERN DISTRICT OF NORTH CAROLINA —-W.DIST.OF Nic.
ASHEVILLE DIVISION

DOCKET NO. 1:18-CR-047-01
DOCKET NO. 1:18-CR-068-01
DOCKET NO, 1:18-CR-088-01

UNITED STATES OF AMERICA

V.

WANDA S. GREENE

 

JOINT MOTION TO SEAL

NOW COMES the United States of America, by and through R. Andrew
Murray, United States Attorney, and also on behalf of the defense, and respectfully
submits this joint motion pursuant to Local Criminal Rule 49.1.1(d) to seal a
pleading that will simultaneously be submitted to the Court in support of the parties’
joint motion to extend the defendant’s date of reporting to the Bureau of Prisons to
start serving her sentence.

In support of this motion to seal, the parties note that the accompanying
pleading refers to the date and the Bureau of Prisons facility to which the defendant
is currently required to report. The BOP seeks to keep this information confidential
for security reasons. |

Additionally, the pleading cites several specific investigations as to which the
defendant is assisting. Disclosure at this time of those matters could harm those

investigations. Another danger arising from disclosure at this time is that the

Case 1:18-cr-00088-RJC-WCM Document 108 Filed 09/24/19 Page 1 of 2
Government’s investigation might ultimately conclude that one or more of the
subjects of investigation did not, in fact, commit a prosecutable offense. It would
be extremely harmful and unfair to identify such persons as being under a federal
criminal investigation.

The attorneys for the defendant have authorized the undersigned to represent
to the Court that this is a joint motion.

WHEREFORE, the Government respectfully moves that the Court seal the
accompanying memorandum in support of the joint motion to extend the defendant’s
reporting date.

Respectfully submitted, this 24th day of September, 2019.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

ae

/s/ Richard Lee Edwards

RICHARD LEE EDWARDS
ASSISTANT U.S. ATTORNEY

N.C. Bar Number 30205

100 Otis Street

Asheville, NC 28801

Telephone: (828) 271-4661

Fax: (828) 271-4670

E-mail: Richard.Edwards2(@usdoj.gov

2
Case 1:18-cr-00088-RJC-WCM Document 108 Filed 09/24/19 Page 2 of 2

 
